DELL, Judge,
dissenting.
Appellee filed suit and claimed damages for personal injuries allegedly sustained when she fell out of bed after receiving electric shock therapy. A nurse employed by appellant administered anesthesia prior to the shock treatment.
In Finkelstein v. North Broward Hospital District, 484 So.2d 1241 (Fla.1986), the Supreme Court held that section 768.56, Florida Statutes (1983) should be strictly construed and held:
Nurse Poore is not a medical or osteopathic physician, a podiatrist, a hospital or a health maintenance organization. Therefore, the trial court erred in assessing attorney’s fees against Nurse Poore because she is not a member of any of the classes of persons enumerated in section 768.56.
I believe the trial court properly concluded that the appellant association was not a member of the class of persons specifically enumerated in section 768.56. Therefore I would affirm the trial court’s denial of attorney’s fees on the authority of Finkelstein v. North Broward Hospital District.